Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This action is in reply to the response filed on 08/19/2021.
Claims 3 and 10 were canceled.
Claims 1, 8, and 15 were amended by the Examiner’s amendment below.
Claims 1, 2, 4, 5, 6, 7, 8, 9, 11, 12, 13, 14, 15 are currently pending and have been allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rebecca Rudolph on 10/29/2021.

The application has been amended as follows.

1. (Currently amended) A method for planning a route, the method, performed by one or more processors, comprising:

generating initial route information based on the task information, the initial route information comprising a first sequence set and a second sequence set, the first sequence set comprising at least one first sequence, the first sequence being used to indicate a route of a delivery unit delivering the to-be-delivered items from the initial node to one of the intermediate node, the second sequence set comprising at least one second sequence, and the second sequence being used to indicate a route of the delivery unit delivering the to-be-delivered items from one of the intermediate node to the destination node of the to-be-delivered items;
performing an updating step for a plurality of times until a preset update termination condition is met, the updating step comprising:
i) removing randomly a predetermined number of the destination node comprised in the second sequence in the second sequence set to obtain a third sequence set;
ii) adding randomly the removed destination node to a third sequence in the third sequence set to generate [[the]] an updated second sequence set;
[[ii]]iii) updating the first sequence in the first sequence set based on the updated second sequence sets; and determining a delivery cost of the delivery unit based on the updated first sequence set and the updated second sequence set; 
iv) determining 
[[iv]]v) selecting randomly an intermediate node associated with a plurality of destination nodes, removing a destination node of the plurality of destination nodes associated with the selected intermediate node comprised in the second sequence in the second sequence set to obtain a fourth sequence set, adding the removed destination node randomly to a fourth sequence in the fourth sequence set to generate the updated second sequence, updating the first sequence in the first sequence set based on the updated second sequence set, and determining the delivery cost of the delivery unit based on the updated first sequence set and the updated second sequence set, in response to the counted number being greater than a preset threshold, wherein the plurality of destination nodes associated with the selected intermediate node are destination nodes of a route of a delivery unit delivering to-be-delivered items from the selected intermediate node;
determining, in response to the preset update termination condition being met and based on the updated first sequence set and the updated second sequence set, a route of the to-be-delivered items delivered from the initial node to the destination node via the intermediate node, in response to the determined delivery cost meeting a preset delivery cost condition; and 


8. (Currently amended) An apparatus for planning a route, the apparatus comprising: 
at least one processor; and 
5a memory storing instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising: 
acquiring task information, the task information comprising a location of an initial node where to-be-delivered items are located, a location of a destination node of the to-be-delivered items, and a location of an intermediate node between the initial node and the destination node; 
generating initial route information based on the task information, the initial route information comprising a first sequence set and a second sequence set, the first sequence set comprising at least one first sequence, the first sequence being used to indicate a route of a delivery unit delivering the to-be-delivered items from the initial node to one of the intermediate node, the second sequence set comprising at least one second sequence, and the second sequence being used to indicate a route of the delivery unit delivering the to-be-delivered items from the one of the intermediate node to the destination node of the to-be-delivered items; 

i) removing randomly a predetermined number of the destination node comprised in the second sequence in the second sequence set to obtain a third sequence set; 
ii) adding randomly the removed destination node to a third sequence in the third sequence set to generate [[the]] an updated second sequence set; 
[[ii]] iii) updating the first sequence in the first sequence set based on the updated second sequence set, and determining a delivery cost of the delivery unit based on the updated first sequence set and the updated second sequence set; 
[[6iii]] iv) determining whether the delivery cost is not less than a target delivery cost, and counting a number of continuous determinations in performing the updating step for the plurality of times, in response to the delivery cost being not less than the target delivery cost, the determination including determining that the deliver cost is not less than the target delivery cost; and 
[[iv)]] v) selecting randomly an intermediate node associated with a plurality of destination nodes, removing a destination node of the plurality of destination nodes associated with the selected intermediate node comprised in the second sequence in the second sequence set to obtain a fourth sequence set, adding the removed destination node randomly to a fourth sequence in the fourth sequence set to generate the updated second sequence, updating the first sequence in the first sequence set based on the updated second sequence set, and determining the delivery cost of the delivery unit based on the updated first sequence set and the updated second sequence set, in response to the counted number being greater than a preset threshold, wherein the plurality of destination nodes associated with the selected intermediate node are destination nodes of a route of a delivery unit delivering to-be-delivered items from the selected intermediate node; 
	determining, based on the updated first sequence set and the updated second sequence set, a route of the to-be-delivered items delivered from the initial node to the destination node via the intermediate node, in response to the determined delivery cost meeting a preset delivery cost condition; and 
controlling a vehicle in transportation based on the route of the to-be- delivered items delivered from the initial node to the destination node via the intermediate node.

15. (Currently amended) A non-transitory computer readable medium, storing a computer program thereon, the program, when executed by a processor, causes the processor to perform operations, the operations comprising: 
9acquiring task information, the task information comprising a location of an initial node where to-be-delivered items are located, a location of a destination node of the to-be-delivered items, and a location of an intermediate node between the initial node and the destination node; 
generating initial route information based on the task information, the initial route information comprising a first sequence set and a second sequence set, the first sequence set comprising at least one first sequence, the first sequence being used to indicate a route 
performing an updating step for a plurality of times until a preset update termination condition is met, the updating step comprising: 
i) removing randomly a predetermined number of the destination node comprised in the second sequence in the second sequence set to obtain a third sequence set; 
ii) adding randomly the removed destination node to a third sequence in the third sequence set to generate [[the]] an updated second sequence;
[[ii]] iii) updating the first sequence in the first sequence set based on the updated second sequence set, and determining a delivery cost of the delivery unit based on the updated first sequence set and the updated second sequence set;
[[iii]] iv) determining whether the delivery cost is not less than a target delivery cost, and counting a number of continuous determinations in performing the updating step for the plurality of times, in response to the delivery cost being not less than the target delivery cost, the determination including determining that the deliver cost is not less than the target delivery cost; and 
[[10iv]] v) selecting randomly an intermediate node associated with a plurality of destination nodes, removing a destination node of the plurality of destination nodes associated with the selected intermediate node comprised in the second sequence in the second sequence set to obtain a fourth sequence set, adding the removed destination node randomly to a fourth sequence in the fourth sequence set to generate the updated second sequence, updating the first sequence in the first sequence set based on the updated second sequence set, and determining the delivery cost of the delivery unit based on the updated first sequence set and the updated second sequence set, in response to the counted number being greater than a preset threshold, wherein the plurality of destination nodes associated with the selected intermediate node are destination nodes of a route of a delivery unit delivering to-be-delivered items from the selected intermediate node;
determining, based on the updated first sequence set and the updated second sequence set, a route of the to-be-delivered items delivered from the initial node to the destination node via the intermediate node, in response to the determined delivery cost meeting a preset delivery cost condition; and 
controlling a vehicle in transportation based on the route of the to-be-delivered items delivered from the initial node to the destination node via the intermediate node.

Allowable Subject Matter
	The claims are directed towards allowable subject matter for the following reasons:
The present invention is directed towards a method for planning a route and controlling a vehicle in transportation based on the planned route.  Claims 1-15 are novel/non-obvious for the following reasons:
The closest prior art of record is: 
Mohr (US 20170228846 A1)
Yang (CN107194513B)
Mohr generally discloses A method for planning a route, the method comprising: acquiring task information, the task information comprising a location of an initial node where to-be-delivered items are located, Mohr – [0068] The origin location form field 504 is configured for receiving input indicating and/or otherwise identifying the origin location of a load.  In various embodiments, the origin location of the load may be the Atlanta hub.  Mohr teaches a location of a destination node of the to-be-delivered items, Mohr- [0069] The destination location form field 508 is configured for receiving input indicating and/or otherwise identifying the destination location of a load.  Mohr teaches and a location of an intermediate node between the initial node and the destination node; Mohr - [0034] For example, the transportation of a load between an origin location and a destination location may comprise a first leg/segment from the origin location to an intermediate location and a second leg/segment from the intermediate location to the destination location.  Mohr teaches generating initial route information based on the task information, the initial route information comprising a first sequence set and a second sequence set.  Mohr - [0034] The path the load travels through the transportation network may be broken up into legs/segments, with each leg/segment assigned to a different schedule. For example, the transportation of a load between an origin location and a destination location may comprise a first leg/segment from the origin location to an intermediate location and a second leg/segment from the intermediate location to the destination location.  Mohr teaches the first sequence set comprising at least one first sequence, the first sequence being used to indicate a route of a delivery unit delivering the to-be-delivered items from the initial node to one of the intermediate node. Mohr - [0034] The path the load travels through the transportation network may be broken up into legs/segments, with each leg/segment assigned to a different schedule. For example, the transportation of a load between an origin location and a destination location may comprise a first leg/segment from the origin location to an intermediate location. Mohr teaches the second sequence set comprising at least one second sequence, and the second sequence being used to indicate a route of the delivery unit delivering the to-be-delivered items from one of the intermediate node to the destination node of the to-be-delivered items; Mohr - [0034] The path the load travels through the transportation network may be broken up into legs/segments, with each leg/segment assigned to a different schedule. For example, the transportation of a load between an origin location and a destination location may comprise a first leg/segment from the origin location to an intermediate location and a second leg/segment from the intermediate location to the destination location.  
Yang teaches i) removing randomly a predetermined number of the destination node comprised in the second sequence in the second sequence set to obtain a third sequence set; [0038] In the described optimization method for solving the problem of omni-channel logistics and distribution, in the step 2, the destruction method is used to remove the stores in the initial distribution plan to perform the destruction step, which is to randomly select stores to remove Random removal.

Yang teaches and counting a number of continuous determinations in performing the updating step for the plurality of times, Yang - [0059] The algorithm outputs the result after executing the specified number of iterations, which can meet the time constraint requirements.
None of the art of record, neither alone nor in combination, teach the limitations of performing an updating step for a plurality of times until a preset update termination condition is met, the updating step comprising:  Adding randomly the removed destination node to a third sequence in the third sequence set to generate the updated second sequence set  ii)updating the first sequence in the first sequence set based on the updated second sequence sets; and determining a delivery cost of the delivery unit based on the updated first sequence set and the updated second sequence set, 2iii) determining whether the delivery cost is not less than a target delivery cost, in response to the delivery cost being not less than the target delivery cost, the determination including determining that the deliver cost is not less than the target delivery cost; and iv) selecting randomly an intermediate node associated with a plurality of destination nodes, removing a destination node of the plurality of destination nodes associated with the selected intermediate node comprised in the second sequence in the second sequence set to obtain a fourth sequence set, adding the removed destination node randomly to a fourth sequence in the fourth sequence set to generate the updated second sequence, updating the first sequence in the first sequence set based on the updated second sequence set, and determining the delivery cost of the delivery unit based on the updated first sequence set and the updated second sequence set, in response to the counted number being greater than a preset threshold, wherein the plurality of destination nodes associated with the selected intermediate node are destination nodes of a route of a delivery unit delivering to-be-delivered items from the selected intermediate node; determining, based on the updated first sequence set and the updated second sequence set, a route of the to-be-delivered items delivered from the initial node to the destination node via the intermediate node, in response to the determined delivery cost meeting a preset delivery cost condition; and controlling a vehicle in transportation based on the route of the to-be-delivered items delivered from the initial node to the destination node via the intermediate node.  
By virtue of dependency claims 2, 4, 5, 6, and 7 are also novel/non-obvious.
Yang does teach a large-scale neighborhood search algorithm used in order to address or solve logistic problems.  [008] Since the algorithms currently used in logistics distribution are difficult to meet actual needs, the present invention provides an adaptive large-scale neighborhood search algorithm based on Lagrangian relaxation to solve the problem of omni-channel.
Claims 8, 9, 11, 12, 13, 14, and 15 are substantially similar to Claims 1, 2, 4, 5, 6, and 7 and are also novel/non-obvious.
Additional related literature includes: Jamie Ebery, “The capacitated multiple allocation hub location problem: Formulations and algorithms”, discusses algorithm and formulations for selecting hub locations, and Michael Wasner, “An integrated multi-depot hub-location vehicle routing model for network planning of parcel service”, discusses developing a generalized hub location and vehicle routing model.
Eligible Subject Matter
The claims are directed towards eligible subject matter for the following reasons: Independent claims 1, 8, and 15 recite the following additional elements:
controlling a vehicle in transportation based on the route of the to-be-delivered items delivered from the initial node to the destination node via the intermediate node.
This additional element integrates the abstract idea into a practical application because it uses the judicial exception in conjunction with, a particular machine (i.e. the vehicle) that is integral to the claim.
Any comments considered necessary by the applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN G WEBSTER whose telephone number is (303)297-4446. The examiner can normally be reached Monday-Friday 8:00-4:30 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN G WEBSTER/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628